EXHIBIT C
                   PROPOSED PERMANENT INJUNCTION

      Pursuant to Fed. R. Civ. P. 65, Defendant, its officers, agents, servants,

employees, and attorneys, and those persons in active concert or participation with

Defendant who receive actual notice of this Permanent Injunction, by personal

service or otherwise, are permanently enjoined and restrained from:

      (1)    infringing one or more claims of U.S. Pat. No. 6,923,780, directly or

             indirectly, through the manufacture, use, offer for sale, or sale within

             the United States, or importation into the United States, of the TruLife

             Boot or any other product that is not more than colorably different

             from the TruLife Boot; and

      (2)    infringing one or more claims of U.S. Pat. No. 7,163,519, directly or

             indirectly, through the manufacture, use, offer for sale, or sale within

             the United States, or importation into the United States, of the TruLife

             Boot or any other product that is not more than colorably different

             from the TruLife Boot.

      Defendant and its agents, employees, servants, attorneys, successors, and

assigns, and all others in privity or acting in concert therewith, must file with this

Court, and serve upon BMI’s counsel within thirty (30) days after entry of

judgment, a written report under oath, setting forth in detail the manner and form

in which it has complied with the Court’s judgment.
